DETAILED ACTION
This action is pursuant to the claims filed on May 28, 2019. Currently claims 1-25 are pending. Below follows a complete first action on the merits of claims 1-25. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because Figures 4A and 10A-10B are unclear as the drawings appear to require color to understand. Please refer to MPEP 608 and 37 C.F.R. 1.84. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the substrate” in line 2. However it is unclear if this is the same or different substrate than the previously recited “think, flexible dielectric substrate” or a different substrate. For examination purposes it will be interpreted as the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PGPUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798), further in view of Carr et al (US PGPUB: 2004/0243004). 
Regarding independent claim 1, Brannan discloses a microwave ablation system for ablating target tissue (Fig. 1: 10; abstract, [0035]), the system comprising: 
a catheter having a proximal region, a distal region, and at least one lumen extending therebetween (Fig. 1-2; [0042], catheter including a proximal, distal, and lumen); 
an antenna disposed at the distal region of the catheter (Fig. 1-2: 101), the antenna comprising: 
a main antenna (12) comprising first (140) and second (105) microwave radiating elements configured to emit microwave energy ([0040], [0046]);
a generator (28; [0040]) coupled to the proximal region of the catheter (Fig. 1), the generator configured to provide power to the first and second microwave radiating elements ([0040]-[0041]) via a cable (transmission line 15 coupled to feedline 110) extending through the at least one lumen of the catheter (Fig. 1-2; ([0040]-[0042]); and 
a processor ([0065]).  
While Brannan discloses a main antenna comprising a first and second antenna, Brannan does not explicitly disclose switching antenna comprising: the main antenna further configured to measure a radiometer temperature and generate signals indicative of the measured radiometer temperature; a reference termination configured to measure a reference temperature and generate signals indicative of the measured reference temperature; and a switch electrically coupled to the main antenna and the reference termination, the switch configured to select between the signals indicative of the measured radiometer temperature from the main antenna and the signals indicative of the measured reference temperature from the reference termination; the generator coupled to the main antenna at a location proximal to the switch and the reference termination. 
However, Allison discloses a switching antenna (Fig. 5, [00255]-[0026], [0028]; antenna and switching diodes) configured to measure a radiometer temperature and generate signals indicative of the measured radiometer temperature ([0012], [0028], [0031] discuss the radiometer configured to measure temperature and provide feedback (i.e. a single) based on the measured temperature); a reference termination (Fig. 5: “termination resister”) configured to measure a reference temperature and generate signals indicative of the measured reference temperature ([0012], [0028] discuss the reference termination for measuring a reference temperature); and a switch (Dicke switch; Fig. 5 “switching diodes”) electrically coupled to the main antenna and the  ([0012], [0026], [0028] “A “Dicke switch” is the front end switch in a radiometer, and switches between the antenna input and a reference termination”). The system further comprises a generator [0029]-[0030] refers to the ablation energy generator where Fig. 5 displays where generator connected at “generator input” which is in the proximal region of the catheter) coupled to the main antenna at a location proximal to the switch and the reference termination (Fig. 5 displays coax cable proximal the switch and reference termination and coupled to the main antenna). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate the switching antenna comprising: the main antenna further configured to measure a radiometer temperature and generate signals indicative of the measured radiometer temperature; a reference termination configured to measure a reference temperature and generate signals indicative of the measured reference temperature; and a switch electrically coupled to the main antenna and the reference termination, the switch configured to select between the signals indicative of the measured radiometer temperature from the main antenna and the signals indicative of the measured reference temperature from the reference termination; the generator coupled to the main antenna at a location proximal to the switch and the reference termination of Allison. This configuration provides the benefit of improved accuracy and sensitivity of radiometric sensing in catheter systems ([0008]-[0009]), the ability to handle high power delivery due to a continuous center conductor path out of the antenna ([0006]), and simple technology ([0006]). 
Further, Brannan discloses a junction (130) between the first microwave radiating element and the second microwave radiating element (Fig. 1; [0046]). Brannan does not disclose the reference termination located in this junction. As outlined above, Allison discloses a reference termination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate the reference termination of Allison disposed in the junction between the first microwave radiating element and the second microwave radiating element since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Further, the combination does not explicitly disclose the processor configured to receive the selected signals indicative of the measured radiometer temperature and the selected signals indicative of the measured reference temperature from the switch, the processor further configured to calculate a target tissue temperature based on the signals indicative of the measured radiometer temperature and the signals indicative of the measured reference temperature.
However, Carr discloses a microwave antenna (Fig. 1: 32) comprising a radiometer (38). The radiometer includes a Dicke Switch (40) and is connected to a processor (44). The processor is configured to receive and process the signals from the radiometer ([0036]). The temperature is measured via a resistive termination (42; [0034]). This temperature signal is supplied to input 40a of the switch and a reference temperature signal is supplied to input 40a of the switch ([0034]). The actual temperature is calculated based on these signals ([0034]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate the processor configured to receive the selected signals indicative of the measured radiometer temperature and the selected signals 
Regarding dependent claim 2, in view of the combination of claim 1, Brannan further discloses wherein the first and second microwave radiating elements are configured to emit microwave energy within a range of 1-5 GHz to the target tissue ([0035], [0037], [0044]).
Regarding dependent claim 3, in view of the combination of claim 1, Brannan further discloses wherein the first and second microwave radiating elements comprise a basic dipole ([0038]).
Regarding dependent claim 4, in view of the combination of claim 3, Brannan further discloses wherein the basic dipole comprises a cylindrical configuration (Fig. 1 displays the dipole antenna as cylindrical).
Regarding dependent claim 5, in view of the combination of claim 3, Brannan further discloses wherein the basic dipole comprises a spiral winding configuration ([0038] discusses the dipole antenna as helical, i.e. spiral ending configuration).
Regarding dependent claim 6, in view of the combination of claim 1, Brannan further discloses wherein the first and second microwave radiating elements comprise one or more balun transformers (B1), the one or more balun transformers configured to transform a single ended transmission line system to a balanced system ([0047], [0069]).
Regarding dependent claim 7, in view of the combination of claim 6, Brannan further discloses wherein a second balun transformer  (B2) of the one or more balun transformers is positioned adjacent a first balun transformer of the one or more balun transformers (See. Fig. 2 where B2 is positioned adjacent to B1).
Regarding dependent claim 8, in view of the combination of claim 7, Allison further discloses wherein the switch comprises a first switching diode in series connection with a second switching diode ([0011], [0028] refers to the switch comprising a first and second diode).
Regarding dependent claim 14, in view of the combination of claim 8, Allison further discloses wherein the first and second switching diodes comprise microwave PIN diodes ([0028]).
Regarding dependent claim 16, in view of the combination of claim 8, Allison further discloses wherein the first and second switching diodes are configured to open responsive to a forward current and to close responsive to a negative voltage ([0028] “When in the on position, the diodes of the switching modules are forward-biased”; note it naturally follows that the opposite configuration is true).
Regarding dependent claim 22, in view of the combination of claim 1, Allison further discloses wherein the switching antenna and the generator operate at the same frequency ([0032]).
Regarding dependent claim 23, in view of the combination of claim 1, Brannan further discloses further comprising a rigid section at the junction between the first and second microwave radiating elements ([0046] discloses junction 130 as made of a ceramic) 
While Brannan discloses the junction may any suitable length ([0046]), Brannan does not explicitly disclose the rigid section having a length of no more than 5 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Brannan to include the rigid section having a length no more than 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(I).  

Further, wherein the switch and the reference termination are disposed on the rigid section.
Further, Brannan discloses a junction and rigid section (see above). Brannan does not disclose the wherein the switch and the reference termination are disposed on the rigid section. As outlined above, Allison discloses a reference termination and switch. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate the reference termination and switch of Allison disposed on the rigid section since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798) and Carr et al (US PGPUB: 2004/0243004), further in view of Ansari (US Patent No.: 8,964,605).   
Regarding dependent claim 9, in view of the combination of claim 8, while Allison discloses that the first and second diodes close simultaneously ([0011]), Allison does not explicitly disclose wherein, when the first and second switching diodes are closed, a single ended input is transformed to a balanced output that connects to the first and second microwave radiating elements, and the second balun transformer is shorted, thereby transforming to an open circuit at the balanced output.
However, Ansari discloses a balun (Fig. 2B) that includes switches that when closed, transform one end to an open circuit at the balanced output and short the other end (Col. 2, Line 57-Col. 3, Line 6; Col. 3, Lines 38-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate wherein, when the first and second switching diodes are closed, a single ended input is transformed to a balanced output that connects to the first and second microwave radiating elements, and the second balun transformer is shorted, thereby transforming to an open circuit at the balanced output of Ansari. This configuration provides the benefit of a more efficient, quieter, and less prone to leakage device (Col. 3, Lines 36-37). 
Regarding dependent claim 10, in view of the combination of claim 9, Allison further discloses wherein, when the first and second switching diodes are open, the single ended input is not transformed to the balanced output, thereby forming a straight-through transmission line path to the reference termination ([0011] discloses that when both diodes are on then the path is to the reference termination). 
Regarding dependent claim 11, in view of the combination of claim 10, Allison further discloses wherein the first and second switching diodes are actuated via a bias source in electrical communication with the first and second switching diodes via the cable ([0027], [0028] refer to the switch bias source coupled to the first and second diodes).
Regarding dependent claim 12, in view of the combination of claim 11, Allison further discloses wherein the reference termination comprises a bias blocking capacitor configured to prevent bias current from dissipating in a resistor of the reference termination (Fig. 3; [0011]-[0012], [0016], [0028]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798), Carr et al (US PGPUB: 2004/0243004), and Ansari (US Patent No.: 8,964,605), further in view of Iskander et al (US Patent No.: 4,240,445).  
Regarding dependent claim 13, in view of the combination of claim 12, Allison further discloses wherein the resistor of the reference termination is located at a distance relative to the first and second microwave radiating elements such that heating of the reference termination is minimized (see Fig. 5), but does not disclose, and wherein the straight-through transmission line path comprises a same characteristic impedance as a value of the resistor of the reference termination. 
However Islander discloses a microwave system (Fig. 1-2) comprising an antenna (12). The antenna includes a resistor (28) that has a value equal to the characteristic impedance of the open transmission line (Col. 4, 10-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate wherein the straight-through transmission line path comprises a same characteristic impedance as a value of the resistor of the reference termination of Iskander. This configuration provides the benefit of improving the system performance by absorbing waves that would otherwise create standing waves that result from the waves being reflected back (Col. 4, Lines 18-20). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798) and Carr et al (US PGPUB: 2004/0243004), further in view of Mashiach (US PGPUB: 2015/0290465). 
Regarding dependent claim 15, in view of the combination of claim 8, while Allison discloses a first and second switching diode, Allison does not explicitly disclose wherein the first and second switching diodes are unpackaged and encapsulated, thereby preventing damage as the switching antenna flexes. 
However, Mashiach discloses an antenna system (Fig. 4) comprising a diode 156 that is encapsulated ([0119]; note it naturally follows that the encapsulation prevent damage when the antenna flexes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate wherein the first and second switching diodes are unpackaged and encapsulated, thereby preventing damage as the switching antenna flexes of Mashiach. This configuration provides the benefit of protecting the diode from the environment in the patient’s body and preventing corrosion ([0119]). 
Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798) and Carr et al (US PGPUB: 2004/0243004), further in view of Mourant (US Patent No.: 5,886,589).  
Regarding dependent claim 17, in view of the combination of claim 1, Brannan further discloses wherein the one or more balun transformers each comprise a thin, flexible dielectric substrate (220; [0049]-[0048]) having a top surface and a bottom surface (Fig. 2), but does not explicitly disclose two conductors printed on the bottom surface, and a single conductor printed on the top surface. 
However, Mourtant discloses a balun (10) comprising a dielectric substrate (Fig. 1C: 16) comprising two conductors (12, 14) printed on the bottom surface and one conductor (18) printed on the top surface (Col. 3, Lines 42-51; note the reference states that the two conductors are printed on one surface and the one conductor is printed on the other, thus it naturally follows that an orientation exists where the two conductors are on the bottom and the single conductor is on the top). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate two conductors printed on the bottom surface, and a single conductor printed on the top surface of Mourant. This configuration provides the benefit of a relatively simple layout of the balun (Col. 2, Lines 43-44). 
Regarding dependent claim 18, in view of the combination of claim 17, while Brannan discloses a dielectric substrate, Brannan does not explicitly disclose wherein the thin, flexible dielectric substrate has a thickness of at most 0.025 inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Brannan to include the thin, flexible dielectric substrate having a thickness of at most 0.025 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(I).  
Regarding dependent claim 19, in view of the combination of claim 17, Brannan further discloses wherein the thin, flexible dielectric substrate has a dielectric constant on the order of at least 10 ([0049]).
Regarding dependent claim 20, in view of the combination of claim 17, Brannan further discloses wherein the main antenna is configured to be flexible in at least one plane of the substrate .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798), Carr et al (US PGPUB: 2004/0243004), and of Mourant (US Patent No.: 5,886,589), further in view of Sterzer et al (US PGPUB: 2012/0029359). 
Regarding dependent claim 21, in view of the combination of claim 17, the combination does not explicitly disclose further comprising foam dielectric disposed between regions above and below the thin, flexible dielectric substrate, and the first and second microwave radiating elements.
However, Sterzer discloses an antenna (Fig. 5B) comprising a foam dielectric (409) disposed between an outer (407) and inner (408) conductor ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate further comprising foam dielectric disposed between regions above and below the thin, flexible dielectric substrate, and the first and second microwave radiating elements of Sterzer because Sterzer discloses that foam is a suitable dielectric to give the desired characteristic impedance for the feedline ([0077]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798) and Carr et al (US PGPUB: 2004/0243004), further in view of Cronin (US Patent No.: 6,635,055).  
Regarding dependent claim 24, in view of the combination of claim 1, while the combination discloses measuring temperature, it fails to disclose further comprising a thermocouple circuit formed by an outer conductor of the cable and a thin dissimilar wire terminating adjacent a resistor of the reference termination.
However, Cronin discloses a microwave application (Fig. 1: 1) comprising a thermocouple circuit (10) formed by an outer conductor (17) of the cable (5) and a wire (8; Col. 3, Lines 12-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate further comprising a thermocouple circuit formed by an outer conductor of the cable and a thin dissimilar wire terminating adjacent a resistor of the reference termination of Cronin. This configuration provides the benefit of reducing the number of wires (Col. 3, Lines 13), thereby simplifying the device. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (US PG/PUB: 2011/0208177) in view of Allison (US PGPUB: 2017/0105798) and Carr et al (US PGPUB: 2004/0243004), further in view of Brannan (US PGPUB: 2009/0187180, hereinafter Brannan II). 
Regarding dependent claim 25, in view of the combination of claim 1, Brannan does not explicitly disclose wherein the first microwave radiating element is coupled to the cable to form a microwave choke, the microwave choke providing an open circuit choke between the main antenna and the cable. 
However, Brannan II discloses a microwave antenna (12, including radiating portion 20) that is coupled to a cable (20) via a choke (60) that provides an open circuit ([0042] “open choke”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the assembly of Brannan to incorporate wherein the first microwave radiating element is coupled to the cable to form a microwave choke, the microwave choke providing an open circuit choke between the main antenna and the cable of Brannan II. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794